153 Ga. App. 778 (1980)
266 S.E.2d 557
TRUETT
v.
MORGAN.
59005.
Court of Appeals of Georgia.
Argued October 31, 1979.
Decided March 10, 1980.
Marson G. Dunaway, Jr., for appellant.
Richard G. Greer, Michael L. Wetzel, for appellee.
SOGNIER, Judge.
Sanders, a guest at appellee's motel, engaged in an altercation with the appellant Truett, also a guest at the motel. Shortly after the fight Sanders went to Truett's room, knocked on his door, and when appellant opened the door Sanders shot him. Appellant sued appellee for personal injuries, alleging Sanders is appellee's employee and was about appellee's business in the commission of the tort on his person. Appellant also claims negligence on the part of the innkeeper in having doors which open outward.
At the close of evidence the trial judge directed a verdict for the defendant/appellee.
Outward opening doors are not negligence per se, and no connection was shown between the doors and the injury, particularly when appellant opened the door voluntarily prior to the shooting. An innkeeper is not an insurer of his guests' safety but has only a duty to see that *779 the premises are reasonably safe. Holloman v. Henry Grady Hotel Co., 42 Ga. App. 347 (156 SE 275) (1930); Hotel Richmond v. Wilkinson, 73 Ga. App. 36 (35 SE2d 536) (1945).
The evidence showed at most that Sanders performed an occasional odd job for the appellee and the appellee at most rewarded him with a meal or rent reduction. Sanders was not working for appellee at the time of the conflict and certainly was not prosecuting the business of the appellee at the time of the fight or the subsequent shooting. Jones v. Reserve Ins. Co., 149 Ga. App. 176 (253 SE2d 849) (1979).
Judgment affirmed. McMurray, P. J., and Banke, J., concur.